Name: Commission Regulation (EEC) No 2260/89 of 26 July 1989 amending Regulation (EEC) No 1599/84 laying down detailed rules for applying the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 No L 216/46 27 . 7 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2260/89 of 26 July 1989 amending Regulation (EEC) No 1599/84 laying down detailed rules for applying the system of production aid for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (  ), as last amended by Regulation (EEC) No 1 1 25/89 (2), and in particular Articles 3 (4) and 6 (4) thereof, Whereas Council Regulations (EEC) No 2247/88 (3) and (EEC) No 1125/89 amended the list of products qualifying for the system of production aid contained in the Annex to Regulation (EEC) No 426/86 by deleting cherries in syrup and adding other products processed from tomatoes, a new variety of pear and peaches and pears preserved in natural fruit juice ; whereas the detailed rules laid down in Regulation (EEC) No 1 599/84 (4), as last amended by Regulation (EEC) No 3997/88 (*), should therefore be amended accordingly ; Whereas the provisions in Regulation (EEC) No 1599/84 concerning the former quota system for certain types of preserved fruit should be deleted given that a guarantee threshold system has been introduced for Williams and Rocha pears in syrup and/or in natural fruit juice by Council Regulation (EEC) No 11 27/89 (*), amending Regulation (EEC) No 2245/88 Q ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, (a) peaches in syrup and/or in natural fruit juice" means whole peaches or pieces of peaches, without peel, having undergone a heat treatment, packed in hermetically sealed containers with a covering liquid of sugar syrup or natural fruit juice and falling within CN codes ex 2008 70 61 , 2008 70 69, ex 2008 70 71 , ex 2008 70 79, ex 2008 70 91 and ex 2008 70 99 ; (b) "Williams and Rocha pears in syrup and/or in natural fruit juice'' means pears of the Williams or Rocha varieties, whole or in pieces, without peel, having undergone a heat treatment, packed in hermetically sealed containers with a covering liquid of sugar syrup or natural fruit juice and falling within CN codes ex 2008 40 51 , ex 2008 40 59, ex 2008 40 71 , ex 2008 40 79, ex 2008 40 91 and ex 2008 40 99  the following three subparagraphs are added : '(p) "preserved whole unpeeled tomatoes" means unpeeled whole tomatoes of the Roma or similar varieties or of the round varieties, having undergone a heat treatment, packed in hermetically sealed containers, slightly brined (natural preparation) or in tomato puree (tomato puree or juice preparation), where not less than 65 % of the weight of the drained tomatoes consists of whole tomatoes which do not show damage which substantially modifies their appearance, and falling within CN code ex 2002 10 00 ; (q) "preserved unpeeled tomatoes, non-whole" means tomatoes in pieces or crushed of the Roma or similar varieties or of the round varieties, having been slightly strained, whether or not slightly concentrated, packed in hermetically sealed containers where the dry weight content is between 4,5 and 14 %, and falling within CN code ex 2002 10 00 ; (r) "natural fruit juice" means a covering liquid with a minimum of 10,5 ° Brix, consisting solely of juice extracted mechanically from fermentable but unfermented fruit, or of juice obtained from concentrated fruit juice by the restoration of the proportion of water extracted during concentration as defined in Council Directive 75/726/EEC (*), without added sugar. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 599/84 is hereby amended as follows : 1 . Article 1 (2) is amended as follows :  subparagraphs (a) and (b) are replaced by the following : (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118, 29. 4. 1989, p. 29. (3) OJ No L 198, 26. 7. 1988, p. 21 . (4) OJ No L 152, 8 . 6. 1984, p. 16. O OJ No L 354, 22. 12. 1988, p. 28 . ( «) OJ No L 118, 29 . 4. 1989, p. 32. O OJ No L 198, 26. 7. 1988, p. 18 . 0 OJ No L 311 , 1 . 12. 1975, p. 10 .' 27. 7. 89 Official Journal of the European Communities No L 216/47 (b) the fifth and sixth indents are deleted. 4. In the second subparagraph of Article 7 (2) : (a) the third indent is replaced by the following : '  15 September in respect of Williams and Rocha pears,' (b) the fifth and sixth indents are deleted. 5. In the third subparagraph of Article 7 (2), 'and cherries' is deleted. 6. Title VIII is deleted. 7. In Article 19 (a), (iii) and (iv) are deleted. 2. In Article 4, subparagraph (e) is replaced by the following : '(e) not later than 1 November : (i) the quantity of fresh peaches purchased during the delivery period as defined in Article 7 ( l),and entered in the records of raw materials ; (ii) the quantity of fresh tomatoes purchased before 22 October of that year and entered in the records of raw materials as well as the quantity of fresh tomatoes expected to be delivered during the remaining part of the delivery period as defined in Article 7.(1); (iii) the quantity of fresh pears purchased before 22 October of that year and entered in the records of raw materials as well as the quantity of fresh pears expected to be delivered during the remaining part of the delivery period as defined in Article 7 ( 1 ); (iv) the quantity of finished products obtained or estimated to be obtained from the quantity of fresh products referred to in (i) to (iii). The quantity to be communicated under (i), (ii) and (iii) shall be the quantity used or intended to be used for processing into finished products and for which production aid is or will be claimed. In the case of tomato-based products, the quantity to be communicated under (iv) shall be broken down into :  tomato concentrate, converted into concentrate with a dry matter content by weight of 28 % or more but less than 30 %,  preserved whole peeled tomatoes of the San Marzano variety,  preserved whole peeled tomatoes of the Roma or similar varieties,  other tomato-based products.' 3 . In Article 7 ( 1 ), (a) the third indent is replaced by the following : '  before 25 August in respect of Williams and Rocha pears to be delivered to the industry during the period 15 July to 15 December,' 8 . In Article 19 (f) (ii) : 1 . points (d) and (e) are replaced by the following : '(d) peaches in syrup and/or in natural fruit juice, broken down into :  peaches in syrup,  peaches in natural fruit juice ; (e) Williams and Rocha pears in syrup and/or in natural fruit juice, broken down into :  Williams pears in syrup,  Williams pears in natural fruit juice,  Rocha pears in syrup,  Rocha pears in natural fruit juice. ; 2. Point (f) 'cherries in syrup is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1989/90 marketing year for each product. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission